DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant's arguments filed on 08/26/2021 have been fully considered but they are moot and not persuasive with respect to the arguments that neither Yokoyama nor Konishi teaches or discloses the limitations, i.e., “calculating a luminance sum by adding, in a width direction of the linear region, luminance information of each of pixels included in the linear region”. 
 	The examiner respectfully disagrees because:
 	First of all, luminance by definition is the intensity of light emitted from a surface per unit area in a given direction. Now, “calculating a luminance sum by adding, in a width direction of the linear region”, meaning that calculating the summation or totality of light intensity emitted from the linear damage shown in the linear region in a width direction.  
	In light of these interpretations, Yokoyama teaches: method of inspecting and detecting a crack with high accuracy wherein the method obtains a shot image of a crack damage which Yokoyama, pp [23]-[24]). 
The process comprises detailed multiple steps: setting of scanning direction (Yokoyama, pp [71]-[72], [102]-[103]), evaluation (Yokoyama, pp [73]-[76]), selection (Yokoyama, pp [107]-[110]), connection (Yokoyama, pp [113]), Synthesis Step and Correction Step (Yokoyama, pp [132]-[136).
In all, the method comprises scanning in multiple directions of the crack image to collect the best luminance data from the directions including width directions and the method comprises steps of synthesizing or combining the multiple directional luminance data in order to return the high accuracy of the crack evaluation. 
Therefore, Yokoyama teaches and discloses the argued limitations above, i.e., “calculating a luminance sum by adding, in a width direction of the linear region, luminance information of each of pixels included in the linear region”.         

Therefore, Konishi also teaches and discloses the argued limitations above, i.e., “calculating a luminance sum by adding, in a width direction of the linear region, luminance information of each of pixels included in the linear region”.         
   	As such, the amended limitations were written such that they read upon the cited reference as explained above.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (Publication No. US 2014/0376818 and further in view of Konishi et al. (Publication No. US 2020/0096454). 
 	Regarding claim 1, (Currently Amended) Yokoyama teaches the image processing apparatus (Yokoyama, the Abstract), comprising: 
 	an image of an object captured by an imaging apparatus (Yokoyama, Figures 1A and 1B, steps S1-S7, pp [58]-[59]); 
 	extracting a linear region in which a linear damage appears from the image of the object (Yokoyama, Figures 1A and 1B, steps S1-S7; Figures 7 and 8, pp [102]-[104]); 
 	calculating a luminance (Yokoyama, Figures 1A-1B, steps S1-S7, pp [23]-[25]; Yokoyama, the Abstract, pp [4], Figure 25(a) and (b), pp [19]-[20]; Figures 1A and 1B, pp [58]-[67]); and 
 	estimating, from the calculated luminance (Yokoyama, Figures 1A-1B, steps S1-S7, pp [24]-[25]; Yokoyama, the Abstract, pp [4], Figure 25(a) and (b), pp [19]-[20]; Figures 1A and 1B, pp [58]-[67]). 
 	Yokoyama does not show “a memory and a processor”. 
	Konishi teaches “a memory and a processor” (Konishi, Figure 1, pp [40]-[42]: image processing unit 22, candidate region extraction unit 30 and defect candidate region extraction unit 32 for storing images). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yokoyama by incorporating teachings of Konishi defect detection method and system for detecting defected lines from object images done by a computerized device thus to provide the accuracy of detection of the defects from the images via the computed learning scheme from the computer and therefore improving the effectiveness and high accuracy of the detection on defected areas/regions from the examined objects.  
 	Regarding claim 8, (Currently Amended) Yokoyama teaches an image processing method (Yokoyama, the Abstract), the method comprising: 
(Yokoyama, Figures 1A and 1B, steps S1-S7, pp [58]-[59]); 
 	calculating a luminance (Yokoyama, Figures 1A-1B, steps S1-S7, pp [23]-[25]; Yokoyama, the Abstract, pp [4], Figure 25(a) and (b), pp [19]-[20]; Figures 1A and 1B, pp [58]-[67]); and 
 	estimating, from the calculated luminance (Yokoyama, Figures 1A-1B, steps S1-S7, pp [24]-[25], Yokoyama, the Abstract, pp [4], Figure 25(a) and (b), pp [19]-[20]; Figures 1A and 1B, pp [58]-[67]).
 	Yokoyama does not show “a computer”. 
	Konishi teaches “a computer” (Konishi, Figure 1, pp [40]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yokoyama by incorporating teachings of Konishi defect detection method and 
 	Regarding claim 12, (Currently Amended) Yokoyama teaches a non-transitory computer-readable storage medium storing an image processing program to perform a process (Yokoyama, the Abstract), comprising: 
 	extracting a linear region in which a linear damage appears from of an object captured by an imaging apparatus (Yokoyama, Figures 1A and 1B, steps S1-S7, pp [58]-[59]);
 	calculating a luminance (Yokoyama, Figures 1A-1B, steps S1-S7, pp [24]-[25]; Yokoyama, the Abstract, pp [4], Figure 25(a) and (b), pp [19]-[20]; Figures 1A and 1B, pp [58]-[67]); and 
 	estimating, from the calculated luminance (Yokoyama, Figures 1A-1B, steps S1-S7, pp [24]-[25]; Yokoyama, the Abstract, pp [4], Figure 25(a) and (b), pp [19]-[20]; Figures 1A and 1B, pp [58]-[67]).
 	Yokoyama does not show “a computer”. 
	Konishi teaches “a computer” (Konishi, Figure 1, pp [40]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yokoyama by incorporating teachings of Konishi defect detection method and system for detecting defected lines from object images done by a computerized device thus to provide the accuracy of detection of the defects from the images via the computed learning scheme from the computer and therefore improving the effectiveness and high accuracy of the detection on defected areas/regions from the examined objects.  
 	Regarding claim 2, (Original) Yokoyama, as modified by Konishi, teaches the image processing apparatus according to claim 1, wherein the relational expression includes a parameter indicating a posture of the imaging apparatus with respect to a surface of the object (Yokoyama, Figures 1A-1B, [58]-[60]; and Konishi, pp [40]-[41]).
(Yokoyama, Figures 1A-1B, steps S1-S7, pp [24]-[25], [58]-[60]). 
 	Regarding claim 4, (Original) Yokoyama, as modified by Konishi, teaches the image processing apparatus according to claim 1, wherein the relational expression includes a parameter indicating luminance of a pixel of a background region other than the linear region (Yokoyama, Figure 2, pp [74]-[77]), in the calculating, a luminance difference between two adjacent pixels is checked from a target pixel toward an outer side of the linear region in the direction in which the luminance changes, and luminance of a pixel positioned on the outer side of the two pixels for which the luminance difference becomes smaller than a threshold is obtained, and in the estimating, the luminance of the pixel positioned on the outer side is used as the luminance of the pixel of the background region (Yokoyama, Figures 4, 5, pp [84]-[87], Figures 1A-1B, steps S1-S7, pp [58]-[60]).  
Konishi, pp [56]-[57]; Yokoyama, pp [74], [77]). 
 	Regarding claim 6, (Original) Yokoyama, as modified by Konishi, teaches the image processing apparatus according to claim 1, wherein the relational expression includes a parameter indicating a resolution of the image of the object (Yokoyama, pp [22]-[24], [58]-[60]). 
 	Regarding claim 7, (Original) Yokoyama, as modified by Konishi, teaches the image processing apparatus according to claim 1, wherein the luminance information of each pixel expresses a difference between the luminance of the pixel of the background region other than the linear region and the luminance of each pixel included in the linear region, or the luminance of each pixel included in the linear region (Yokoyama, Figure 2, pp [74]-[77]).  
 	Regarding claim 9, (Original) Yokoyama, as modified by Konishi, teaches the image processing method according to claim (Yokoyama, Figures 1A-1B, [58]-[60]; and Konishi, pp [40]-[41]).
 	Regarding claim 10, (Original) Yokoyama, as modified by Konishi, teaches the image processing apparatus according to claim 8, wherein in the calculating, the direction crossing the linear region is a direction in which the luminance changes, obtained by using luminance of a target pixel included in the linear region and luminance of an adjacent pixel adjacent to the target pixel (Yokoyama, Figures 1A-1B, steps S1-S7, pp [24]-[25], [58]-[60]). 
 	Regarding claim 11, (Original) Yokoyama, as modified by Konishi, teaches the image processing method according to claim 8, wherein the relational expression includes a parameter indicating luminance of a pixel of a background region other than the linear region (Yokoyama, Figure 2, pp [74]-[77]), in the calculating, a luminance difference between two adjacent pixels is checked from a target pixel toward an outer side of the linear region in the direction in which the luminance changes, and luminance of a pixel positioned on the outer side of the two pixels for which the luminance difference becomes smaller than a threshold is obtained, and in the estimating, the (Yokoyama, Figures 4, 5, pp [84]-[87], Figures 1A-1B, steps S1-S7, pp [58]-[60]). 
 	Regarding claim 13, (Original) Yokoyama, as modified by Konishi, teaches the storage medium according to claim 12, wherein the relational expression includes a parameter indicating a posture of the imaging apparatus with respect to a surface of the object (Yokoyama, Figures 1A-1B, [58]-[60]; and Konishi, pp [40]-[41]). 
 	Regarding claim 14, (Original) Yokoyama, as modified by Konishi, teaches the storage medium according to claim 12, wherein in the calculating, the direction crossing the linear region is a direction in which the luminance changes, obtained by using luminance of a target pixel included in the linear region and luminance of an adjacent pixel adjacent to the target pixel (Yokoyama, Figures 1A-1B, steps S1-S7, pp [24]-[25], [58]-[60]). 
 	Regarding claim 15, (Original) Yokoyama, as modified by Konishi, teaches the storage medium according to claim 12, wherein the relational expression includes a parameter indicating luminance of a pixel of a background region other (Yokoyama, Figure 2, pp [74]-[77]), in the calculating, a luminance difference between two adjacent pixels is checked from a target pixel toward an outer side of the linear region in the direction in which the luminance changes, and luminance of a pixel positioned on the outer side of the two pixels for which the luminance difference becomes smaller than a threshold is obtained, and in the estimating, the luminance of the pixel positioned on the outer side is used as the luminance of the pixel of the background region (Yokoyama, Figures 4, 5, pp [84]-[87], Figures 1A-1B, steps S1-S7, pp [58]-[60]).

	Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/HUY C HO/Primary Examiner, Art Unit 2644